DETAILED ACTION
This correspondence is in response to the communications received March 25, 2020.  Claims 1-11 are pending.  


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Relevant Prior Art
Wang et al. (US 2011/0068455) Fig. 1A shown below.

    PNG
    media_image1.png
    534
    905
    media_image1.png
    Greyscale




Applicant’s Claim to Figure Comparison
It is noted that this comparison is merely for the benefit of reviewers of this office action during prosecution, to allow for an understating of the examiner’s interpretation of the Applicant’s independent claims as compared to disclosed embodiments in Applicant’s Figures.  No response or comments are necessary from Applicant.


    PNG
    media_image2.png
    275
    596
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    198
    524
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    195
    501
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    260
    507
    media_image5.png
    Greyscale

Regarding claim 1, the Applicant discloses in Fig. 4(a)-4(d), a manufacturing method of a mounting structure, the method comprising:

a step of preparing a mounting member including a first circuit member (1, ¶ 0060) and a plurality of second circuit members (2, ¶ 0060) placed on the first circuit member (plural 2 on 1), the mounting member having a space between the first circuit member and the second circuit member (‘S’, ¶ 0060);

a step of preparing a laminate sheet (4P) including a first thermal-conductive layer (41P, ¶ 0056) and a second thermal-conductive layer (42P, ¶ 0056), the first thermal-conductive layer disposed at least on one outermost side (41P on outer most side of 2);

a disposing step of disposing the laminate sheet on the mounting member such that the first thermal-conductive layer faces the second circuit members (41P faces top of 2 and 1); and

a sealing step of pressing the laminate sheet against the first circuit member and heating the laminate sheet, to seal the second circuit members so as to maintain the space, and to cure the laminate sheet, wherein the first thermal-conductive layer after curing has a coefficient of thermal conductivity in a thickness direction at room temperature being equal to or greater than a coefficient of thermal conductivity in a principal surface direction (discussed in ¶ 0039), and

the second thermal-conductive layer after curing has a coefficient of thermal conductivity in a principal surface direction at room temperature being greater than a coefficient of thermal conductivity in a thickness direction (¶ 0014).


Notes for this Application:
Materials for the thermally conductive layers are discussed in ¶ 0026, as “thermosetting resin, a curing agent, a thermoplastic resin, an inorganic filler, and a first thermal-conductive filler”, with specific materials in ¶ 0027, “Examples of the thermosetting resin include, but not limited to, epoxy resin, (meth)acrylic resin, phenol resin, melamine resin, silicone resin, urea resin, urethane resin, vinyl ester resin, unsaturated polyester resin, diallyl phthalate resin, and polyimide resin. These may be used singly or in combination of two or more kinds thereof Preferred is an epoxy resin”.  With filler particles, ¶ 0037, “Examples of the inorganic filler that may be contained in the resin composition include silica such as fused silica, talc, calcium carbonate, titanium white, red iron oxide, silicon carbide, and boron nitride (BN). Preferred is a fused silica because of its inexpensive price” and ¶ 0038, “The first thermal-conductive filler is not limited as long as it has thermal conductivity, and may have isotropic thermal conductivity or anisotropic thermal conductivity. Examples of the first thermal-conductive filler include crystalline silica, BN, silicon nitride, aluminum nitride (AlN), aluminum oxide (Al2O3 ), magnesium oxide, zinc oxide, and diamond. These may be used singly or in combination of two or more kinds thereof. Preferred are BN, Ah 03, and AlN because they are excellent in thermal conductivity, and BN and Al2O3 are further preferred because they are excellent in moisture resistance. Also, for example, AlN with surface-treated with Al2O3 or an electrically insulating organic compound may be used”.  Many more paragraphs on this after ¶ 0038.

Types of chips 2: ¶ 0063, “The second circuit member 2 is an electronic component that requires to be sealed (hollow-sealed) with the internal space S maintained.  Examples of the second circuit member 2 include RFIC, SAW, sensor chip (e.g., acceleration sensor), piezoelectric oscillator chip, quartz oscillator chip, and MEMS device”.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Toyoda et al. (US 2012/0055015) in view of Hashimoto et al. (JP 2013-118260 A, with an English machine translation provided with this Japanese publication document in the instant office action. This document was published June 13, 2013).

    PNG
    media_image6.png
    395
    812
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    326
    817
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    270
    843
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    232
    797
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    243
    836
    media_image10.png
    Greyscale


It is noted that claim 1 recites each feature of claim 7, therefore claim 7 is included in this rejection of claim 1.

Regarding claims 1 and 7, the prior art of Toyoda discloses in Fig. 2A-3B, provided above, a manufacturing method of a mounting structure, the method comprising:

a step of preparing a mounting member (step prior to placing 5 on 3 and placing that construct into chamber in Fig. 2A) including a first circuit member (3, “package substrate 3”, ¶ 0088) and a plurality of second circuit members (plural 5, “electronic parts 5”, ¶ 0088) placed on the first circuit member (plural 5 on 3), the mounting member having a space between the first circuit member and the second circuit member (both 5 have a stand off height from the lower surface of 5 to the upper surface of 3, which includes a gap and solder balls shown);

a step of preparing a laminate sheet (from ¶ 0088, “Next, as shown in Fig. 2B, the resin composition sheet for electronic parts encapsulation, including sheet A (7) and sheet B (8)” is then formed and then placed upon the upper surfaces of 5, preparation discussed at least in ¶ 0083-0085+, the preparation occurs prior to step of Fig. 2B, when sheet 7/8 is placed upon the already present 5 on 3 construct) including a first thermal-conductive layer (8, the term “thermal conductive” is interpreted to mean any material which will move heat to some extent from one surface to another less hot surface, as all materials would to some extend satisfy this to at least a small degree, and then taking into account subsequent analysis will show the same material arrangement as the applicant of a resin loaded with aluminum oxide to a particular concentration) and a second thermal-conductive layer (7, the same analysis of the term “thermal-conductive” is applied here, for the same reasons, and will be illustrated further below), the first thermal-conductive layer disposed at least on one outermost side (both 8 and 7 have surfaces that are outward facing with respect to each other as a construct of a stack of films, thus an “outermost side” would be considering the construct would have an innermost side which would be the faces of 7 and 8 facing each other and then the faces of 7 and 8 facing away from each other would be the “outermost side[s]”);

a disposing step (in Fig. 2B) of disposing the laminate sheet on the mounting member such that the first thermal-conductive layer faces the second circuit members (of 7 and 8, portion 8 faces and is stacked on the top surfaces of 5, beginning in step of Fig. 2B); and

a sealing step of pressing the laminate sheet against the first circuit member (“1 indicates an upper press plate”, ¶ 0088, in Fig. 3B, ¶ 0091, “the upper press plate 1 is pressed against the sheet A…”) and heating the laminate sheet (discussed in ¶ 0090 about Fig. 2C, “and heated at a molding temperature…” and after pressing in 0091, heat is still applied as discussed in ¶ 0091), to seal the second circuit members so as to maintain the space (space under 5 and above 3 is maintained as can be seen in Fig. 3B), and to cure the laminate sheet (cure discussed in ¶ 0093, “the resin compositions (melts of both the sheets A and B) are thermally cured by heating …”).

Toyoda does not explicitly state that,  
“wherein the first thermal-conductive layer after curing has a coefficient of thermal conductivity in a thickness direction at room temperature being equal to or greater than a coefficient of thermal conductivity in a principal surface direction, and
the second thermal-conductive layer after curing has a coefficient of thermal conductivity in a principal surface direction at room temperature being greater than a coefficient of thermal conductivity in a thickness direction.”

The “principle surface direction” as claimed is understood to signify the horizontal width direction of both of the thermal-conductive layers, as in the horizontal or x-axis dimension of layers 7 and 8 of Toyoda.  The “thickness direction” would be the vertical or y-axis dimension of layers 7 and 8 of Toyoda.  Therefore the claim language of “wherein the first thermal-conductive layer after curing has a coefficient of thermal conductivity in a thickness direction at room temperature being equal to or greater than a coefficient of thermal conductivity in a principal surface direction”, is understood to mean that the ability to move heat in the thickness (vertical or y-axis) direction of the thermal-conductive layers is greater than the ability to move heat in the principal surface (horizontal or x-axis) direction of the thermal-conductive layers.  So when looking at both the instant application’s thermal conductive layers, elements 41P and 42P in Fig. 2 and also Toyoda’s equivalent elements 7 and 8 in Figs. 2B (for example), one can clearly see that as long as the material can wick heat, the dimensions then play a significant role in that the horizontal or x-axis direction and dimension is much greater than the thickness or y-axis direction and dimension.  So since it is the same material throughout in both the instant application and the Toyoda references, the longer pathway of horizontal would naturally move heat more slowly than the vertical and shorter dimension pathway.   

Toyoda discusses in ¶ 0063 that an inorganic filler of “alumina”, which is aluminum oxide.  Concentrations are discussed around this part of the spec as well.  Strategy: compare the material and it’s concentration to that of the applicant and make the argument that the same structure will yield the same performance characteristics claimed below.

Applicant discusses that the inorganic filler could be aluminum oxide (e.g. “alumina”) in ¶ 0038.

Applicant states in ¶ 0037, “Examples of the inorganic filler that may be contained in the resin composition include silica such as fused silica, talc, calcium carbonate, titanium white, red iron oxide, silicon carbide, and boron nitride (BN). Preferred is a fused silica because of its inexpensive price. The average particle size of the inorganic filler is, for example, 0.01 μm or more and 100 μm or less. The amount of the inorganic filler may be 1 part by mass or more and 5000 parts by mass or less, and may be 10 parts by mass or more and 3000 parts by mass or less, per 100 parts by mass of the thermosetting resin.”.

Therefore, it is understood that the Applicant’s resin sheets with inorganic filler of aluminum oxide with particular concentration of filler to resin material are the main components of how the thermally conductive resin sheets function in terms of heat transfer ability.

Toyoda discloses where sheet A(7) has a concentration (¶ 0052, 0062, 0064) of alumina (¶ 0063) and a thickness (¶ 0086, 5-100 micrometers or more preferably 20-70 micrometers) and subsequently discloses where sheet B(8) has a concentration (¶ 0080) of alumina (¶ 0079) with a thickness (¶ 0086).  Therefore as the dimension of the sheets A and B of Toyoda are much thinner than they are wider, and the fact that the concentration of alumina filler meets the disclosed alumina concentration of applicant (¶ 0037, see above), thus the limitations of,
“wherein the first thermal-conductive layer after curing has a coefficient of thermal conductivity in a thickness direction at room temperature being equal to or greater than a coefficient of thermal conductivity in a principal surface direction, and
the second thermal-conductive layer after curing has a coefficient of thermal conductivity in a principal surface direction at room temperature being greater than a coefficient of thermal conductivity in a thickness direction.”, would be met by the Toyoda reference.

In support of Examiner’s position, Examiner notes that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 195 USPQ 430, 433 (CCPA 1977) and MPEP 2112.01.

Toyoda does not disclose that the coefficients for thermal conductivity are measured at room temperature.  Although this is a well known temperature to measure the performance of heat removal of a heat removing element, as most computers would be used in a setting indoors such as an office, home, server room, etc, the prior art will show that this is common.

The prior art of Hashimoto discloses this feature in at least the abstract, where when discussing the “heat conductive resin sheet”, it is stated that, “A heat conductive resin sheet (a) seals the chip, and has thermal conductivity of specific value in room temperature … A heat conductive filler is selected from the group consisting of boron nitride, aluminum nitride, and aluminum oxide”. (bolded emphasis added by Examiner)

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

“wherein the first thermal-conductive layer after curing has a coefficient of thermal conductivity in a thickness direction at room temperature being equal to or greater than a coefficient of thermal conductivity in a principal surface direction, and
the second thermal-conductive layer after curing has a coefficient of thermal conductivity in a principal surface direction at room temperature being greater than a coefficient of thermal conductivity in a thickness direction.”,

in the invention or system of Toyoda as taught by Hashimoto, for the purpose of providing the performance measurement aspect of the heat conductive resin sheet for moving heat away from an electronic device so as to allow the device to function at optimal temperatures and have longer service lifetime.  

Regarding claims 2 and 8, the prior art of Toyoda in view of Hashimoto disclose the manufacturing method of claim 1 or 7, where Toyoda does not disclose this limitation, and Hashimoto discloses, wherein the coefficient of thermal conductivity in the thickness direction at room temperature of the first thermal-conductive layer after curing is 1 W/m*K or more (as Hashimoto has shown the use of resin with heat conductive filler of aluminum oxide, and of similar arrangement and dimensions, and in the machine language translation portion of the document, on “pg2”, the first full paragraph discloses that, “the resin sheet having a thermal conductivity of 4 W/m*K or more at room temperature”).

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

“wherein the coefficient of thermal conductivity in the thickness direction at room temperature of the first thermal-conductive layer after curing is 1 W/m*K or more”,

in the invention or system of Toyoda as taught by Hashimoto, for the purpose of providing a heat conductive resin with filler with the ability to move heat away from electronic devices to allow for optimal operating temperature for the device covered by the resin film.

Regarding claims 3 and 9, the prior art of Toyoda in view of Hashimoto disclose the manufacturing method of claim 1 or 7, where Toyoda does not disclose this limitation, and Hashimoto discloses, wherein the coefficient of thermal conductivity in the principle surface direction at room temperature of the second thermal-conductive layer after curing is 1 W/m-K or more (Hashimoto discusses this in the last paragraph of “pg11”, second paragraph beginning with “Further, the heat conductivity…” discloses the heat conductivity in the sheet spreading direction with thermal conductivity several times the thickness conductivity which is 2 W/m*K).

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

“wherein the coefficient of thermal conductivity in the principle surface direction at room temperature of the second thermal-conductive layer after curing is 1 W/m-K or more”,

in the invention or system of Toyoda as taught by Hashimoto, for the purpose of providing a heat conductive resin with filler with the ability to move heat away from electronic devices to allow for optimal operating temperature for the device covered by the resin film.

Regarding claims 4 and 10, the prior art of Toyoda in view of Hashimoto disclose the manufacturing method of claim 1 or 7, where Toyoda discloses, wherein the first thermal-conductive layer (8) is formed of a first resin composition containing a thermosetting resin (¶ 0010, 0038 discuss both sheets A/7 and B/8 as thermosetting resins), and ultimately, however, Toyoda does not disclose,
“the first resin composition has a loss tangent tanδ1 of 1 or less, at a temperature t when the second circuit members are sealed”.

Hashimoto discloses on “pg3” the first full paragraph beginning with “As the heat conductive resin sheet…” where the resin sheet has a dynamic viscosity of tan delta of 1 or less at 40 Celsius.

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

“the first resin composition has a loss tangent tanδ1 of 1 or less, at a temperature t when the second circuit members are sealed”,

in the invention or system of Toyoda as taught by Hashimoto, for the purpose of providing a workable material during fabrication.

Regarding claims 5 and 11, the prior art of Toyoda in view of Hashimoto disclose the manufacturing method of claim 1 or 7, where Toyoda discloses, wherein the second thermal-conductive layer (7) is formed of a first resin composition containing a thermosetting resin (¶ 0038 discuss both sheets A/7 and B/8 as thermosetting resins), and ultimately, however, Toyoda does not disclose, “the second resin composition has a loss tangent tanδ1 of greater than 0.3, at the temperature t when the second circuit members are sealed”.

Hashimoto discloses on “pg3” the first full paragraph beginning with “As the heat conductive resin sheet…”, where the resin sheet has a dynamic viscosity of tan delta of 1 or less at 40 Celsius.

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

“the second resin composition has a loss tangent tanδ1 of greater than 0.3, at the temperature t when the second circuit members are sealed”,

in the invention or system of Toyoda as taught by Hashimoto, for the purpose of providing a workable material during fabrication.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Toyoda et al. (US 2012/0055015) in view of Hashimoto et al. (JP 2013-118260 A) in view of Ha et al. (US 2018/0062611).

Regarding claim 6, the prior art of Toyoda et al. disclose the manufacturing method of claim 1, Toyoda does not disclose the “third circuit member” and thus does not disclose,
“wherein the mounting member further includes a third circuit member being different from the second circuit members and having a possibility of generating heat, the third circuit member placed on the first circuit member,
in the disposing step, the first thermal-conductive layer is disposed so as to face the second circuit members and the third circuit member, and
in the sealing step, the second circuit members and the third circuit member are sealed”.

    PNG
    media_image11.png
    445
    1077
    media_image11.png
    Greyscale

Ha discloses in Fig. 3, shown above, where in addition to plural second circuit members (10 and 30, ¶ 0010) there is an additional third circuit member (40, ¶ 0010, “… 40 may include active elements such as an integrated circuit (IC), an amplifier, a switch …”, where any device which is an IC, an amplifier or switch will give off excess heat during operation).  So as Ha would modify Toyoda with the third circuit member, the arrangement of Toyoda in combination with the third circuit member modification would result in,
in the disposing step, the first thermal-conductive layer (8) is disposed so as to face the second circuit members and the third circuit member (8 would cover plural 5 of Toyoda and modified addition of additional element 40 of Ha), and
in the sealing step, the second circuit members and the third circuit member are sealed (when the Toyoda sheet of 7/8 seals plural 5, it would now seal additional Ha element 40).

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

“wherein the mounting member further includes a third circuit member being different from the second circuit members and having a possibility of generating heat, the third circuit member placed on the first circuit member,
in the disposing step, the first thermal-conductive layer is disposed so as to face the second circuit members and the third circuit member, and
in the sealing step, the second circuit members and the third circuit member are sealed”,

in the invention or system of Toyoda et al. as taught by Ha, for the purpose of increasing the overall device package functionality by including further electronic elements into the package arrangement.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eduardo A Rodela whose telephone number is (571)272-8797. The examiner can normally be reached M-F, 8:30-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B Green can be reached on (571) 270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDUARDO A RODELA/Primary Examiner, Art Unit 2893